DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chitnis (U.S. Pub No. 2015/0310493) in view of Jung (U.S. Pub No. 2016/0006678).
Regarding claim 1, Chitnis teaches providing an application that provides the first screen displayed on a display of the portable communication terminal when the portable communication terminal is switched from an inactive state to an active state (Paragraph 0065), receiving an interest 
While Chitnis teaches interest content registration (Paragraphs 0052-0054, 0058), Chitnis does not appear to specify the application as providing a product information provision screen that includes a description of a first content, a payment interface, an interest content registration interface.  However, Jung teaches a lock screen application that provides a product information provision screen that includes a description of a first content, a payment interface, and an interest content registration interface for “registering” interest content (Paragraphs 0181 and 0197).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a product information provision screen in order to entice users to make purchases which will result in more revenue.  
Regarding claim 3, this claim introduces the specific data content of the second content.  It could be argued that Chitnis does not teach such data content.  However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the method (or structurally programmed) steps recited.  The steps would be performed the same regardless of data 
Regarding claim 8, Chitnis teaches, in a case where an input for the link interface is received from the user, a reward is saved for the user (Paragraphs 0021, 0076).
Regarding claim 16, Chitnis teaches the reward is usable as payment means in the third content (Paragraphs 0021, 0076).

Claims 2, 4, 7, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chitnis (U.S. Pub No. 2015/0310493) in view of Jung (U.S. Pub No. 2016/0006678), and further in view of Gerace (U.S. Pub No. 2006/0282328).
Regarding claim 2, Chitnis does not appear to specify exactly how the second content is chosen, only that it is based on the first content.  However, Gerace teaches checking the first content registered as the interest content (Paragraph 0137), comparing the first content with a plurality of contents that are able to be provided (Paragraph 0137), setting a priority according to a similarity between the first content and the plurality of contents that are able to be provided through the comparing (Paragraph 0137), and determining the second content among the plurality of contents that are able to be provided according to the set priority (Paragraph 0137).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to prioritize advertising based on similar successful ads in order to have a better chance of each additional content being successful as well.
Regarding claim 4, Chitnis does not appear to specify content categories.  However, Gerace teaches the second content has the same category as the first content (Paragraph 0137).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to prioritize advertising based on similar successful ads in order to have a better chance of each additional content being successful as well.
Regarding claims 7 and 17-19, Chitnis teaches the first content includes product information (past advertising represents product information), second content, and third content provides an input interface capable of purchasing a product displayed by the second content (Paragraphs 0058, 0065, 0089).
Chitnis does not appear to specify a second content that includes content for a product included in the first content or a product of the same category.  However, Gerace teaches a second content that includes content for a product included in the first content or a product of the same category (Paragraph 0137).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to prioritize advertising based on similar successful ads in order to have a better chance of each additional content being successful as well.

Claims 5 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chitnis (U.S. Pub No. 2015/0310493) in view of Jung (U.S. Pub No. 2016/0006678), and further in view of Gerace (U.S. Pub No. 2006/0282328), and further in view of Marks (U.S. Pub No. 2001/0051911).
Regarding claim 5, Gerace teaches prioritizing advertisements (Paragraph 0137).  Chitnis and Gerace do not appear to specify the second content includes a plurality of contents, and positions of the plurality of contents are disposed on the first screen or sizes of the plurality of contents are displayed on the first screen are different according to the priority.  However, Marks teaches a plurality of contents, and positions of the plurality of contents are disposed on the first screen or sizes of the plurality of 
Regarding claim 2, Chitnis teaches the first content includes product information (past advertising represents product information), second content, and third content provides an input interface capable of purchasing a product displayed by the second content (Paragraphs 0058, 0065, 0089).
Chitnis does not appear to specify a second content that includes content for a product included in the first content or a product of the same category.  However, Gerace teaches a second content that includes content for a product included in the first content or a product of the same category (Paragraph 0137).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to prioritize advertising based on similar successful ads in order to have a better chance of each additional content being successful as well.

Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chitnis (U.S. Pub No. 2015/0310493) in view of Jung (U.S. Pub No. 2016/0006678), and further in view of Gerace (U.S. Pub No. 2006/0282328), and further in view of Ricasta (U.S. Pub No. 2014/0019253).
Regarding claim 6, Gerace teaches prioritizing advertisements (Paragraph 0137).  Chitnis and Gerace do not appear to specify the second content comprising a plurality of contents, the first screen includes a main screen that is displayed when the display is turned on and a sub screen that is displayed according to an up-down or left-right scroll and the plurality of contents are selectively displayed on the main screen or the sub screen.  However, Ricasta teaches the second content comprising a plurality of contents, the first screen includes a main screen that is displayed when the display is turned on and a 
Regarding claim 21, Chitnis teaches the first content includes product information (past advertising represents product information), second content, and third content provides an input interface capable of purchasing a product displayed by the second content (Paragraphs 0058, 0065, 0089).
Chitnis does not appear to specify a second content that includes content for a product included in the first content or a product of the same category.  However, Gerace teaches a second content that includes content for a product included in the first content or a product of the same category (Paragraph 0137).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to prioritize advertising based on similar successful ads in order to have a better chance of each additional content being successful as well.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chitnis (U.S. Pub No. 2015/0310493) in view of Jung (U.S. Pub No. 2016/0006678), and further in view of Gerace (U.S. Pub No. 2006/0282328), and further in view of Margiloff (U.S. Pub No. 2004/0186778).
Regarding claim 11, Chitnis and Gerace do not appear to specify checking product information of the first content, searching for the same product as the first content, checking product information of which a price is lower than a price suggested in the first content among the same products as the first content, and determining the checked product information as the second content.  However, Margiloff teaches checking product information of a first content, searching for the same product as the first 

Response to Arguments
Applicant argues “an embodiment of the claimed subject matter is to provide customers with advertisements on goods of interest which they are willing to buy but haven’t purchased yet”.  While it is believed that the engagement functionality taught by Chitnis and Jung account for this, no limitations related to whether an item has already been purchased by a user is present in the claim language, and therefore this argument is directed to unclaimed subject matter and moot.

Applicant further argues “there is no motivation to combine the teachings of Chitnis and Jung.  However, Examiner has applied motivation in the rejection above:  “It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a product information provision screen in order to entice users to make purchases which will result in more revenue”.  Applicant further argues “Chitnis however fails to recognize needs of users for the goods of interest which they are willing to buy but haven’t purchased yet”.  As explained above, this is believed to be taught by Chitnis, however since that subject matter remains unclaimed, this argument is moot.

All other arguments are believed to be addressed by the amended grounds of rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL BEKERMAN whose telephone number is (571)272-3256.  The examiner can normally be reached on 9PM-3PM EST M, T, TH, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL BEKERMAN/               Primary Examiner, Art Unit 3621